internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr- date date re organization activity a year y z state x dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the following reflects information contained in that letter summary of facts organization is a state x not-for-profit corporation organized in year to engaged in activity a pursuant to its articles of incorporation at the time of organization’s formation the internal_revenue_code code had not been enacted into law historical documentation reflects that organization was organized for pleasure recreation and other non-profitable purposes similar to those described in sec_501 of the code non-member income from the rental of organization’s facilities has been minimal and all non-member use of these facilities requires member sponsorship organization’s articles and by-laws i limit benefits of organization and the use of its facilities to its stockholding members ii provide for governance by an uncompensated voluntary board_of directors drawn from its membership iii authorized a second class of stock subject_to assignment to charity upon sale or liquidation of the primary assets of the corporation and iv require the return of stock certificates to organization upon resignation failure to pay dues forfeiture or termination of membership_organization has represented that it has always filed returns as a taxable corporation no member of the organization has ever received a dividend liquidating_distribution a distribution_in_redemption_of_stock or any other financial benefit by virtue of stock ownership in organization and all share certificates have been cancelled and shares of stock exist only as accounting entries it has also been represented that the only benefits of stock ownership in organization are the benefits of membership so long as dues are paid and membership is maintained in good standing additionally non-member income accounts for less than y of organization’s total gross_receipts factoring in membership dues and assessments and gross_receipts from restaurant and catering operations and related_income from the use of organization’s facilities is consistently less than z from non-member sources law sec_501 of the code provides for the exemption of taxpayers organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations treas reg states that the exemption provided to organizations described in sec_501 of the code applies only to taxpayers which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any taxpayer if its net_earnings inure to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreational taxpayer’s which are supported solely by membership fees dues and assessments however a taxpayer otherwise entitled to exemption will not be disqualified because it raises revenues from members through the use of taxpayer facilities or in connection with taxpayer activities sec_1_501_c_7_-1 provides that a taxpayer which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the taxpayer is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 of the code in order to establish that a taxpayer is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_58_589 also states that a taxpayer which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered organized and operated exclusively for pleasure recreation or social purposes further a social taxpayer which advertises to attract public patronage of its facilities is engaged in an activity which impacts adversely on its exempt status however a taxpayer will not be denied exemption merely because it receives income from the general_public that is persons other than members and their bona_fide guests or because the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general taxpayer purposes this is generally true where the receipts from nonmembers are no more than enough to pay their share of the expenses revrul_60_324 1960_2_cb_173 describes a social taxpayer exempt under sec_501 whose facilities include a regular dining room and bar a private dining room suitable for cocktail parties small wedding receptions or similar private parties and a ballroom which when not used for the taxpayer’s dances is available for private use by members for larger parties such as wedding receptions banquets and parties and similar non-taxpayer activities over a seven year period banquet sales for outside organizations and groups accounted for to percent of total income from all sources including dues in one year gross_profits from outside activities accounted for percent of total gross_income for the year rul concludes that the organization does not qualify for exemption because its transactions with outside organizations and groups are of such magnitude and recurrence as to constitute engaging in business revrul_68_639 1968_2_cb_220 holds that the exempt status of a social taxpayer will not be adversely affected where it redeems certain members’ stock at the book_value of the shares at the time of redemption even though the stockholder may realize gain therefrom the revenue_ruling cites revrul_58_501 c b and revrul_65_64 1965_1_cb_241 to the effect that under certain circumstances a sec_501 social taxpayer may make cash distributions to its members without losing its tax exemption the stockholders have a right both legal and equitable to the assets of the taxpayer when the taxpayer dissolves the assets may be distributed to members without loss of exemption similarly when a stockholder terminates his membership or reduces his stock ownership he is entitled to an aliquot share of the taxpayer ’s assets sec_337 authorizes regulations to prevent avoidance of corporate level gain by the use of a tax-exempt_entity sec_1_337_d_-4 provides that if a taxable corporation transfers all or substantially_all of its assets to a tax-exempt_entity the taxable corporation must recognize gain_or_loss immediately before the transfer as if the assets transferred were sold at their fair_market_value under sec_1_337_d_-4 a taxable corporation's change in status to a tax exempt entity will be treated as if it transferred all of its assets to a tax-exempt_entity immediately before the change in status becomes effective in a transaction in which sec_337 d -4 a applies sec_1_337_d_-4 defines taxable corporation as any corporation that is not a tax-exempt_entity as defined in paragraph c of this section in turn sec_1_337_d_-4 defines tax-exempt_entity as any entity that is exempt under sec_501 or sec_529 ruling based on the above and the information submitted organization should be able to qualify for tax exemption under sec_501 of the code on a retroactive basis upon its submission of an exemption application on irs form_1024 if organization qualifies for recognition of tax-exempt status as of a date that is prior to date organization will recognize no gain under sec_1_337_d_-4 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling procedural statements the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of the information representations and other information may be required as part of the audit process a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours ______________________________ lisa a fuller assistant to chief branch office of associate chief_counsel corporate
